Citation Nr: 0930155	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




REMAND

The Veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was never sent notification with respect to the 
two claims on appeal in compliance with the VCAA.  
Additionally, review of the record discloses that the AOJ has 
not fulfilled its obligation to assist the Veteran.  A 
private medical record dated in August 2005 from T.G., D.O. 
indicates that the Veteran had seen a vascular surgeon.  At a 
VA examination in January 2006, the Veteran reported that he 
saw Dr. T.G. every four to six months.  He also reported that 
he had had vascular studies done within the last six months.

There is no indication that the AOJ made any attempt to 
obtain records from Dr. T.G. other than the August 2005 
record submitted by the Veteran, or to identify or obtain the 
records from the vascular surgeon and the results of the 
vascular studies.  Because any records held by Dr. T.G. and 
the vascular surgeon, in addition to the results of the 
vascular studies, could have a direct bearing on the service 
connection issues on appeal, the Board must remand in order 
to identify and obtain those medical records.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
Veteran and his representative of any 
information and evidence not of record (1) 
that is necessary to substantiate the 
claims of service connection; (2) that VA 
will seek to provide; and (3) that the 
claimant is expected to provide.  
38 C.F.R. § 3.159(b); See also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  
The notice to the Veteran must also 
include the criteria by which claims of 
secondary service connection are 
adjudicated and the criteria for 
assignment of disability ratings and for 
award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran should be given 
opportunity to supplement the record.

The letter should also request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent 
to his claims.  The records sought should 
include any medical records generated by 
the Dr. T.G., the vascular surgeon 
mentioned in the August 2005 record, and 
the results of the vascular studies the 
Veteran mentioned at his January 2006 VA 
examination.  With any necessary 
authorization from the Veteran, the AOJ 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform him of this and ask him to 
provide a copy of additional medical 
records he may have obtained on his own 
that have not been secured previously.  

2.  The AOJ should undertake any other 
development deemed appropriate in light of 
the evidence received above.  Thereafter, 
re-adjudicate the issues on appeal in 
light of all information and evidence 
received.  If any benefit sought is not 
granted, the Veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

